NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARI-LYNNE EARLS,                               No. 19-16893

                Plaintiff-Appellant,            D.C. No. 3:19-cv-01317-VC

 v.
                                                MEMORANDUM*
MARY J. GREENWOOD, Presiding
Justice, in her official capacity as
Administrative Presiding Justice of the Sixth
District Appellate Court,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Mari-Lynne Earls appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging constitutional claims related to the

application of California’s Vexatious Litigant Statute, Cal. Civ. Proc. Code §§ 391-


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
391.8. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154

(9th Cir. 2003). We affirm.

      The district court properly dismissed Earls’s action challenging the

application of California Civil Procedure Code §§ 391.7 and 391.8 to her state

court filings because it constitutes a forbidden “de facto appeal” of prior state court

judgments imposed for her failure to demonstrate an entitlement to relief under

§§ 391.7 or 391.8, and raises claims that are “inextricably intertwined” with those

judgments. See Noel, 341 F.3d at 1163-65 (discussing proper application of the

Rooker-Feldman doctrine); see also Henrichs v. Valley View Dev., 474 F.3d 609,

616 (9th Cir. 2007) (Rooker-Feldman doctrine barred plaintiff’s claim because the

relief sought “would require the district court to determine that the state court’s

decision was wrong and thus void”). Contrary to Earls’s contention, her request

for prospective injunctive relief does not make the Rooker-Feldman doctrine

inapplicable to her claims. See Noel, 341 F.3d at 1163-65.

      We reject as without merit Earls’s reliance on Earls v. Cantil-Sakauye, 745

Fed. App’x 696 (9th Cir. 2018).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                           2                                    19-16893